                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JAMES R. ZUEGEL,                                   Case No. 17-cv-03249-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING RULE 50(B)
                                   9             v.                                         MOTION FOR JUDGMENT AS A
                                                                                            MATTER OF LAW; AND GRANTING
                                  10     MOUNTAIN VIEW POLICE                               IN PART MOTIONS FOR ATTORNEY
                                         DEPARTMENT (MVPD), et al.,                         FEES AND LITIGATION EXPENSES
                                  11                                                        AND REVIEW OF TAXATION OF
                                                        Defendants.                         COSTS
                                  12
Northern District of California
 United States District Court




                                                                                            [Re: ECF 182, 189, 212]
                                  13

                                  14          This case arose from the June 7, 2015 arrest of Plaintiff James Zuegel at his home. Zuegel
                                  15   sued the Mountain View Police Department (“MVPD”), the City of Mountain View (“the City”)
                                  16   and officers Patrick Ward and Britton Moore (collectively, “Defendants”), and this case went to
                                  17   trial beginning on November 13, 2021. See Min. Entry, ECF 162. The jury was asked to decide
                                  18   four questions: Did either officer enter Zuegel’s residence in violation of the Fourth Amendment;
                                  19   Did either officer remain in Zuegel’s residence in violation of the Fourth Amendment; Was the
                                  20   unlawful entry or remaining presence in the residence the product of a deliberate indifference by
                                  21   the City of Mountain View to the need to properly train its police officers; Did any officer engage
                                  22   in conduct that was malicious, oppressive, or in reckless disregard to Plaintiff’s rights?” See Jury
                                  23   Verdict, ECF 178.
                                  24          On November 17, 2020, at the close of Zuegel’s case, Defendants moved for judgment as a
                                  25   matter of law pursuant to Federal Rule of Civil Procedure 50(a). Decl. of Jon Heaberlin
                                  26   (“Heaberlin Decl.”), Ex. A., Trial Tr. 506:22-507:13, ECF 189-3. The Court heard argument on
                                  27   the motion the next day outside the presence of the jury and deferred ruling on the motion. Id.
                                  28   565:16-17; 573:9-581:18; 586:2-7. On November 20, 2021 the jury returned its verdict, finding
                                   1   that the officers had not entered the residence in violation of the Fourth Amendment, but the jury

                                   2   found that both officers remained in the residence in violation of Zuegel’s Fourth Amendment

                                   3   rights. See Jury Verdict. The jury found that the unlawful remaining presence in the residence was

                                   4   not the product of a deliberate indifference by the City of Mountain View to the need to properly

                                   5   train its police officers. Id. The jury did not award punitive damages. Zuegel was awarded $3,000

                                   6   in damages, and Defendants Moore and Ward were each found 50% responsible for the

                                   7   wrongdoing. Id.

                                   8          Now before the Court is Defendants’ renewed motion for judgment as a matter of law in

                                   9   accordance with Federal Rule of Civil Procedure 50(b). See Mot. (“Rule 50(b) Mot.”), ECF 189-1.

                                  10   Defendants argue that Moore and Ward are entitled to qualified immunity because there was no

                                  11   clearly established law which required them to leave the Zuegel residence without arresting him

                                  12   upon his withdrawal of consent. See id. Also before the Court are Zuegel’s motions for attorney’s
Northern District of California
 United States District Court




                                  13   fees and expenses, see Mot. (“Fees Mot.”), ECF 182, and review of taxation and costs, see Mot.

                                  14   (“Taxation Mot.”), ECF 212. For the reasons stated below, the Court DENIES Defendants’ Rule

                                  15   50(b) motion and GRANTS IN PART Zuegel’s Fees and Taxation motions.

                                  16

                                  17     I.   BACKGROUND
                                  18          A.    Pre-Trial Proceedings
                                  19          Zuegel filed his initial complaint in this case pro se on June 6, 2017. See Compl., ECF 1.

                                  20   He retained counsel and filed an amended complaint on September 13, 2017. See Am. Compl.,

                                  21   ECF 10. Zuegel asserted six causes of action against: (1) Defendants Moore, Ward, and Garcia

                                  22   (“Officer Defendants”) for violations of 42 U.S.C. § 1983; (2) MVPD and the City for violations

                                  23   of § 1983 (Monell Claim); (3) all Defendants for violations of the Bane Act, Cal. Civ. Code

                                  24   section 52.1(b); (4) all Defendants for false arrest and false imprisonment; (5) all Defendants for

                                  25   intentional infliction of emotional distress; and (6) all Defendants for reckless and grossly

                                  26   negligent infliction of emotional distress. Id. In an April 19, 2018 order granting in part

                                  27   Defendants’ motion to dismiss, the Court held that many of the claims were barred by the

                                  28   Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), which holds that
                                                                                         2
                                   1   “Section 1983 [claims] are not cognizable when ‘establishing the basis for the damages claim

                                   2   necessarily demonstrates the invalidity of the conviction.’” Order 6, ECF 40 (quoting Heck, 512

                                   3   U.S. at 481–82).1 The Court first held that Heck barred Plaintiff’s claim for unlawful arrest

                                   4   without probable cause. See id. 11. The Court then held that Plaintiff’s § 1983 claims were barred

                                   5   by Heck to the extent they argue any of the following violations: “[arrest despite] lack of a

                                   6   warrant, the coercion to consent to a search of [Plaintiff’s phone], the right to remain silent, the

                                   7   right to counsel, and the due process right not to be interrogated.” Id. 12 (footnote omitted).

                                   8   “[B]ecause Plaintiff could have challenged all of that conduct in motions to suppress during the

                                   9   criminal proceedings or can pursue it in habeas proceedings,” Heck bars such claims. Id. Since

                                  10   amendment would have been futile, the Court dismissed these claims without leave to amend. See

                                  11   id. 11–12. The Court then granted a second motion to dismiss by Defendants, and Zuegel filed his

                                  12   third amended complaint, which remained the operative complaint in the case, on June 29, 2020.
Northern District of California
 United States District Court




                                  13   See Third Am. Compl., ECF 97. After the Court’s summary judgment order on August 27, 2020,

                                  14   the only claims that remained in the case were a 1983 claim against Defendants Moore and Ward

                                  15   based on a violation of the Fourth Amendment for a warrantless entry and arrest and a Monell

                                  16   claim against the City and MVPD based on a failure-to-train theory related to the Fourth

                                  17   Amendment claim. See Order (“MSJ Order”), ECF 108.

                                  18          B.    Trial
                                  19          The following facts are taken from the testimony and evidence presented at trial and the

                                  20   record in this action. Zuegel testified first and said he never consented to the officer Defendants

                                  21   entering his home. Decl. of Violet Grayson (“Grayson Decl.”), Ex. 1, Trial Tr. 143:2-150:20, ECF

                                  22   191-1. He also testified that, while his wife initially invited the officer Defendants into their home,

                                  23   once the front door opened, she blocked the officer Defendants from entering and caused them to

                                  24   step back into the threshold as she said, “stay here.” Id. 151:10-153:10. The officer Defendants

                                  25   entered nonetheless. Id. 153:5-10. Zuegel testified that a few minutes after the officer Defendants

                                  26   were in his house, he told them he would not speak to them without a lawyer and said, “please

                                  27
                                       1
                                  28    Zuegel was charged in the underlying criminal case and pled no contest to a misdemeanor
                                       offense. MSJ Order 4.
                                                                                      3
                                   1   leave.” Id. 154:7-9, 16-18. Instead of leaving, they looked at each other for two or three seconds

                                   2   and then arrested him. Id. 154:19-24.

                                   3          Lisa Zuegel, James Zuegel’s wife, testified that she did initially invite the officer

                                   4   Defendants into the house because she thought she had to talk to them and thought it was better to

                                   5   talk inside than outside on their busy street corner. Grayson Decl., Ex. 2, Trial Tr. 233:6-25, ECF

                                   6   191-2. She testified that as Defendant Moore was entering the house, “I could feel at that point

                                   7   that I had made a really big mistake, like I never should have invited them in.” Id. 235:2-5. Lisa

                                   8   Zuegel testified that she stepped forward as Defendant Moore stepped backward, and she told him

                                   9   to “stay here.” Id. 235:6-236:13. The officer Defendants continued to enter the house. Id. 236:14-

                                  10   17. She testified that, “when he [Defendant Moore] had taken a step back, I was very clear that I

                                  11   didn’t want them there anymore. I said, ‘stay here.’” Id. 235:21-24.

                                  12           Lisa Zuegel testified that as soon as the police mentioned an interview, she said that there
Northern District of California
 United States District Court




                                  13   would be no interview, and her husband echoed that statement and said they would not speak until

                                  14   their attorney was present. Id. 237:4-12. She testified that Zuegel then very clearly said, “please

                                  15   leave.” Id. 237:13-14. According to Lisa Zuegel, the officer Defendants glanced at each other and

                                  16   then put Zuegel in handcuffs. Id. 237:17-19.

                                  17          Defendant Ward testified that he felt they did not yet have enough information to obtain an

                                  18   arrest warrant for Zuegel when they arrived at his house. Grayson Decl., Ex. 5, Trial Tr. 520:5-8,

                                  19   ECF 191-5. He also testified that he did not hear Zuegel ask them to leave the house. Id. 550:4-8.

                                  20   Defendant Ward testified that, in his mind, Zuegel’s arrest had already begun before Zuegel said,

                                  21   “please leave.” Heaberlin Decl., Ex. A, Trial Tr. 550:12-22. Defendant Ward testified that he had

                                  22   pointed and motioned toward his handcuffs as a “signal” that the arrest had begun before Zuegel

                                  23   said anything. Id. 550:23-551:17. Defendant Moore also testified that Defendant Ward had tapped

                                  24   his handcuffs after Zuegel requested an attorney as a signal that they were going to place Zuegel

                                  25   under arrest. Id. 660:6-661:25. Defendant Moore also testified that the arrest had begun before

                                  26   Zuegel said “please leave.” Id. 661:19-25.

                                  27          The Defense police practices expert, Robert Fonzi, testified regarding the withdraw of

                                  28   consent. When asked if a person who has given consent (where it is required by the Fourth
                                                                                         4
                                   1   Amendment) may withdraw that consent, he answered, “yes, they may.” Grayson Decl., Ex. 6,

                                   2   Trial Tr. 717:7-12, ECF 191-6. He also testified that he agreed that consent can be rescinded

                                   3   expressly or by implication, and any rescinded consent decision is binding on the officers. Id.

                                   4   717:9-21.

                                   5               In addition to witness testimony, the jury also watched footage from the Body-Worn

                                   6   Camera Defendant Ward was wearing at the time of the arrest.

                                   7

                                   8    II.         RULE 50(B) MOTION
                                   9          A.      Legal Standard
                                  10               Motions for judgment as a matter of law are governed by Federal Rule of Civil Procedure

                                  11   50. Rule 50(a) governs pre-verdict motions, and Rule 50(b) applies to post-verdict motions.

                                  12   Cotton ex rel. McClure v. City of Eureka, 860 F. Supp. 2d 999, 1008 (N.D. Cal. 2012). In the
Northern District of California
 United States District Court




                                  13   Ninth Circuit, a motion for judgment as a matter of law pursuant to Rule 50(b) is appropriate when

                                  14   the evidence permits only one reasonable conclusion, and that conclusion is contrary to that of the

                                  15   jury. Martin v. Cal. Dep’t of Veterans Affairs, 560 F.3d 1042, 1046 (9th Cir. 2009); Josephs v.

                                  16   Pacific Bell, 443 F.3d 1050, 1062 (9th Cir. 2006). Thus, a Rule 50(b) motion should not “advance

                                  17   additional grounds that were not raised in the pre-verdict motion.” Yield Dynamics, Inc. v. TEA

                                  18   Sys. Corp., No. C 06-0331 VRW, 2007 WL 9812915, at *2 (N.D. Cal. Aug. 15, 2007) (internal

                                  19   citation omitted). “All evidence must be viewed in the light most favorable to the nonmoving

                                  20   party, and the court must draw all reasonable inferences in that party’s favor.” Cotton, 869 F.

                                  21   Supp. 2d at 1008 (citing E.E.O.C. v. Go Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009)).

                                  22   The Court must also “disregard all evidence favorable to the moving party that the jury is not

                                  23   required to believe.” FiftySix Hope Rd. Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1069 (9th

                                  24   Cir. 2015) (citing Harper v. City of L.A., 533 F.3d 1010, 1021 (9th Cir. 2008)). “[I]n entertaining a

                                  25   motion for judgment as a matter of law, the court ... may not make credibility determinations or

                                  26   weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). A

                                  27   jury verdict “must be upheld if it is supported by substantial evidence ... even if it is also possible

                                  28   to draw a contrary conclusion.” Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002).
                                                                                           5
                                              B.    Qualified Immunity
                                   1
                                              “The doctrine of qualified immunity protects government officials from liability for civil
                                   2
                                       damages ‘unless a plaintiff pleads facts showing (1) that the official violated a statutory or
                                   3
                                       constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged
                                   4
                                       conduct.’” Wood v. Moss, 572 U.S. 744, 757 (2014) (quoting Ashcroft v. al-Kidd, 563 U.S. 731,
                                   5
                                       735 (2011)). In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court set forth a two-part
                                   6
                                       approach for analyzing qualified immunity. The analysis contains both a constitutional inquiry and
                                   7
                                       an immunity inquiry. Johnson v. County of Los Angeles, 340 F.3d 787, 791 (9th Cir. 2003). The
                                   8
                                       constitutional inquiry requires the court to determine this threshold question: “Taken in the light
                                   9
                                       most favorable to the party asserting the injury, do the facts alleged show the officer’s conduct
                                  10
                                       violated a constitutional right?” Saucier, 533 U.S. at 201. If the Court determines that a
                                  11
                                       constitutional violation could be made out based on the parties’ submissions, the second step is to
                                  12
Northern District of California




                                       determine whether the right was clearly established. Id. “The relevant, dispositive inquiry in
 United States District Court




                                  13
                                       determining whether a right is clearly established is whether it would be clear to a reasonable
                                  14
                                       officer that his conduct was unlawful in the situation he confronted.” Id. at 202.
                                  15
                                              The Supreme Court recently reiterated the longstanding principle that “the clearly
                                  16
                                       established right must be defined with specificity.” City of Escondido v. Emmons, 139 S. Ct. 500,
                                  17
                                       503 (2019). Defining the right at too high a level of generality “avoids the crucial question
                                  18
                                       whether the official acted reasonably in the particular circumstances that he or she faced.” District
                                  19
                                       of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (quoting Plumhoff v. Rickard, 572 U.S. 765,
                                  20
                                       779 (2014)). “[A] defendant cannot be said to have violated a clearly established right unless the
                                  21
                                       right’s contours were sufficiently definite that any reasonable official in the defendant’s shoes
                                  22
                                       would have understood that he was violating it.” Plumhoff, 572 U.S. at 778-79.
                                  23
                                              Importantly, though, “‘it is not necessary that the alleged acts have been previously held
                                  24
                                       unconstitutional’ in order to determine that a right was clearly established, ‘as long as the
                                  25
                                       unlawfulness [of defendant’s actions] was apparent in light of pre-existing law.’” Bonivert v. City
                                  26
                                       of Clarkston, 883 F.3d 865, 872 (9th Cir. 2018) (alterations in original) (quoting San Jose Charter
                                  27
                                       of Hells Angels Motorcycle Club v. City of San Jose, 402 F.3d 962, 977 (9th Cir. 2005)). There
                                  28
                                                                                          6
                                   1   can be “the rare ‘obvious case,’ where the unlawfulness of the officer's conduct is sufficiently

                                   2   clear even though existing precedent does not address similar circumstances.” Vazquez v. City of

                                   3   Kern, 949 F.3d 1153, 1164 (9th Cir. 2020) (quoting Wesby, 138 S. Ct. at 590). The relevant

                                   4   inquiry is “whether the officer had fair notice that her conduct was unlawful.” Nicholson v. City of

                                   5   Los Angeles, 935 F.3d 685, 690 (9th Cir. 2019) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152

                                   6   (2018) (per curiam)).

                                   7          C.     Discussion
                                   8          The sole issue for Defendants’ Rule 50(b) motion is whether the officer Defendants are

                                   9   entitled to qualified immunity as a matter of law because the law was not clearly established that

                                  10   officers are required to depart a residence after consent has been withdrawn. Mot. 3, 8-9.

                                  11   Defendants claim there is no Supreme Court or Ninth Circuit law on this point. Mot. 8. Zuegel

                                  12   disagrees and cites United States v. McWeeney, 454 F.3d 1030 (9th Cir. 2006). Opp’n 10. The
Northern District of California
 United States District Court




                                  13   Court agrees with Zuegel that McWeeney and Supreme Court precedent clearly establish in the

                                  14   Ninth Circuit that officers are required to immediately cease their activity after consent has been

                                  15   withdrawn.

                                  16          The Supreme Court does not draw a distinction between the Fourth Amendment protection

                                  17   against warrantless entries and warrantless searches, using the same law in both circumstances.

                                  18   See Payton v. New York, 445 U.S. 573, 589-90 (1980). “In terms that apply equally to seizures of

                                  19   property and to seizures of persons, the Fourth Amendment has drawn a firm line at the entrance

                                  20   to the house.” Id. at 590. Indeed, the Supreme Court recently reaffirmed that there is no place like

                                  21   home when it comes to being free from warrantless law enforcement intrusion. See Caniglia v.

                                  22   Strom, 141 S. Ct. 1596, 1598-1600 (2021).

                                  23          The Ninth Circuit interpreted Supreme Court precedent in McWeeney and held that “[a]

                                  24   suspect is free, however, after initially giving consent, to delimit or withdraw his or her consent at

                                  25   anytime [sic],” and “It is a violation of a suspect’s Fourth Amendment rights for a consensual

                                  26   search to exceed the scope of the consent given.” McWeeney, 454 F.3d at 1034 (citing Florida v.

                                  27   Jimeno, 500 U.S. 248, 252 (1991) and United States v. Ward, 576 F.2d 243, 244 (9th Cir. 1978)).

                                  28   In McWeeney, the defendants were pulled over by the police and orally gave consent for an officer
                                                                                         7
                                   1   to look in (search) the car. McWeeney, 454 F.3d at 1032. Neither man was allowed to observe the

                                   2   search. Id. at 1033. At one point, an officer noticed one of the men was “looking back” as the car

                                   3   was searched, and one of the officers instructed the man to “to face forward and stop looking

                                   4   back.” Id. The officers pulled up loose carpet in the trunk and found a handgun. Id.

                                   5           The Ninth Circuit found that the defendants’ loss of opportunity to modify or withdraw

                                   6   their consent to search the car was a constitutional violation. McWeeney, 454 F.3d at 1035. “No

                                   7   doubt McWeeney and Lopez gave general consent to search the car. However, they had a

                                   8   constitutional right to modify or withdraw their general consent at anytime [sic], including the

                                   9   point at which the officers prevented them from observing the search.” Id. That constitutional right

                                  10   to modify or withdraw consent at any time was the right Zuegel exercised in this case, and the jury

                                  11   found that the officer Defendants violated it.

                                  12           Defendants attempt to distinguish McWeeney on the basis that probable cause was absent
Northern District of California
 United States District Court




                                  13   at the time consent was withdrawn in McWeeney, and here, there was probable cause to arrest

                                  14   Zuegel.2 Mot. 9. The Court finds that the neither the Supreme Court nor the Ninth Circuit draws

                                  15   this distinction in the case law.

                                  16
                                               To be arrested in the home involves not only the invasion attendant to all arrests but also an
                                  17           invasion of the sanctity of the home. This is simply too substantial an invasion to allow
                                  18           without a warrant, at least in the absence of exigent circumstances, even when it is
                                               accomplished under statutory authority and when probable cause is clearly present.
                                  19

                                  20   Payton, 445 U.S. at 588–89 (quoting United States v. Reed, 572 F.2d 412, 423 (1978)). The officer

                                  21   Defendants themselves testified that they did not have probable cause to arrest Zuegel prior to

                                  22   approaching his house, Grayson Decl., Ex. 5, Trial Tr. 520:5-8, just like the officers in McWeeney

                                  23   admitted to not having probable cause to arrest either defendant prior to finding the handgun under

                                  24   the trunk carpet. McWeeney, 454 F.3d at 1035. As Defendants admit, the jury did not accept the

                                  25   testimony of the officer Defendants regarding the idea that the arrest started before Zuegel said,

                                  26
                                       2
                                  27     Zuegel was prevented from re-litigating the issue of probable cause for his arrest under Heck v.
                                       Humphrey due to a plea entered in his criminal case. Heck, 512 U.S. at 486-87. The jury was
                                  28   instructed that it was not to consider whether the officers had valid reason to make the arrest. Jury
                                       Instr. No. 3, ECF 171.
                                                                                          8
                                   1   “please leave.” Mot. 5. While the jury found both officers remained in the residence in violation of

                                   2   Zuegel’s Fourth Amendment rights, the jury was not asked a special question to determine exactly

                                   3   when consent was withdrawn. Drawing all reasonable inferences in favor of Zuegel, the

                                   4   nonmoving party, and disregarding all evidence favorable to the moving party that the jury is not

                                   5   required to believe, as the Court must, the Court finds that a reasonable inference can be drawn

                                   6   that the jury found withdrawal of consent earlier than Zuegel’s statement “please leave”— the jury

                                   7   could have found it as early as Lisa Zuegel’s statement “stay here,” combined with her body

                                   8   movement that caused the officers to step back. And it is clear that the jury found that consent was

                                   9   withdrawn before the arrest, and the police remained in Zuegel’s house in violation of his Fourth

                                  10   Amendment rights. Under Payton and McWeeney, it was clearly established that Zuegel had the

                                  11   right to withdraw consent for the officer Defendants to remain in his home at any time, and the

                                  12   officer Defendants, by ignoring the withdrawal of consent, caused a violation of his Fourth
Northern District of California
 United States District Court




                                  13   Amendment rights. Because McWeeney is binding precedent on this Court, the Court need not

                                  14   consider Defendants’ citations to Sixth and Tenth Circuit law. See Chappell v. Mandeville, 706

                                  15   F.3d 1052, 1056 (9th Cir. 2013). Accordingly, Defendants’ Rule 50(b) motion is DENIED.

                                  16   III.        ATTORNEY’S FEES AND EXPENSES
                                  17               Based on the jury verdict, Plaintiff James Zuegel is the prevailing party, and he is entitled

                                  18   to an award of reasonable attorney’s fees and costs. The Court now turns to Zuegel’s motions for

                                  19   attorney’s fees and expenses, see Fees Mot., and review of taxation of costs, see Taxation Mot.

                                  20   The Court has considered the factors enumerated in Kerr v. Screen Extras Guild, Inc., 526 F.2d

                                  21   67, 70 (9th Cir. 1975) “to be considered in the balancing process.” As an initial matter, Zuegel

                                  22   argues that all of the expenditures included in his Bill of Costs should be awarded either as

                                  23   statutory costs pursuant to 28 U.S.C section 1920 or as litigation expenses pursuant to 42 U.S.C.

                                  24   1988. Taxation Mot. 1. The Court agrees that the proper framework for assessing costs in this

                                  25   Section 1983 case is under Section 1988, and the Court will consider all Zuegel’s fees and

                                  26   expenses arguments below.

                                  27          A.      Legal Standard
                                  28               Pursuant to 42 U.S.C. § 1988, “‘in federal civil rights actions the court, in its discretion,
                                                                                              9
                                   1   may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of

                                   2   the costs.’” Barnard v. Theobald, 721 F.3d 1069, 1076-77 (9th Cir. 2013) (quoting Hensley v.

                                   3   Eckerhart, 461 U.S. 424, 426 (1983)). “Congress passed § 1988 to attract competent counsel to

                                   4   prosecute civil rights cases…fee awards should be the rule rather than the exception.” Barnard,

                                   5   721 F.3d at 1077 (internal quotations and citations omitted). At the same time, “the district court

                                   6   must strike a balance between granting sufficient fees to attract qualified counsel to civil rights

                                   7   cases and avoiding a windfall to counsel.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111

                                   8   (9th Cir. 2008).

                                   9          “District courts must calculate awards for attorneys’ fees using the ‘lodestar’ method, and

                                  10   the amount of that fee must be determined on the facts of each case.” Camacho v. Bridgeport Fin.,

                                  11   Inc., 523 F.3d 973, 978 (9th Cir. 2008) (quoting Ferland v. Conrad Credit Corp., 244 F.3d 1145,

                                  12   1149 n.4 (9th Cir. 2001)); see also Hensley, 461 U.S. at 429 (1983). “The lodestar figure is
Northern District of California
 United States District Court




                                  13   calculated by multiplying the number of hours the prevailing party reasonably expended on the

                                  14   litigation (as supported by adequate documentation) by a reasonable hourly rate for the region and

                                  15   for the experience of the lawyer.” Yamada v. Nobel Biocare Holding AG, 825 F.3d 536, 546 (9th

                                  16   Cir. 2016) (internal citation omitted). “[T]he fee applicant bears the burden of establishing

                                  17   entitlement to an award and documenting the appropriate hours expended and hourly rates.”

                                  18   Hensley, 461 U.S. at 437. Once calculated, the lodestar amount, which is presumptively

                                  19   reasonable, may be further adjusted based on other factors not already subsumed in the initial

                                  20   lodestar calculation. Morales v. City of San Rafael, 96 F.3d 359, 363-64 nn. 3-4 (9th Cir. 1996)

                                  21   (identifying factors), opinion amended on denial of reh’g, 108 F.3d 981 (9th Cir. 1997).

                                  22          “’[T]he extent of a plaintiff’s success is a crucial factor in determining the proper amount

                                  23   of an award of attorney’s fees’ under § 1988.” Webb v. Sloan, 330 F.3d 1158, 1168 (9th Cir. 2003)

                                  24   (quoting Hensley, 461 U.S. at 440). The Ninth Circuit has identified a two-step process for

                                  25   determining the appropriate reduction for “limited success.” “The first step is to consider whether

                                  26   “the plaintiff fail[ed] to prevail on claims that were unrelated to the claims on which he

                                  27   succeeded.” Webb, 330 F.3d at 1168 (quoting Hensley, 461 U.S. at 434). Claims are “unrelated” if

                                  28   they are “entirely distinct and separate” from the claims on which the plaintiff prevailed. Webb,
                                                                                         10
                                   1   330 F.3d at 1168 (quoting Odima v. Westin Tucson Hotel, 53 F.3d 1484, 1499 (9th Cir. 1995)).

                                   2   “Hours expended on unrelated, unsuccessful claims should not be included in an award of fees.”

                                   3   Webb, 330 F.3d at 1168. “If it is impossible to isolate the truly unrelated claims from those related

                                   4   claims, the district court should instead reflect that limited success in Hensley’s second step: the

                                   5   significance of the overall relief in relation to the hours reasonably expended on the litigation.”

                                   6   Webb, 330 F.3d at 1169 (citing Sorenson v. Mink, 239 F.3d 1140, 1147 (9th Cir. 2001)).

                                   7          “The second step of the Hensley analysis is to consider whether “the plaintiff achieve[d] a

                                   8   level of success that makes the hours reasonably expended a satisfactory basis for making a fee

                                   9   award.” Webb, 330 F.3d at 1168 (quoting Hensley, 461 U.S. at 434). To answer that question,

                                  10   courts “should focus on the significance of the overall relief obtained by the plaintiff in relation to

                                  11   the hours reasonably expended on the litigation.” Hensley, 461 U.S. at 435. Fees must be reduced

                                  12   if “the plaintiff has obtained limited success on his pleaded claims, and the result does not confer a
Northern District of California
 United States District Court




                                  13   meaningful public benefit.” McCown v. City of Fontana, 565 F.3d 1097, 1103 (9th Cir. 2009). To

                                  14   evaluate the “public benefit,” courts should consider “whether the plaintiff has affected a change

                                  15   in policy or a deterrent to widespread civil rights violations” and also consider “the public benefit

                                  16   of deterring unconstitutional conduct by law enforcement officials in determining the fee.”

                                  17   McCown, 565 F.3d at 1103 (internal citations omitted).

                                  18          With regards to costs, the district court has discretion to reduce unreasonable costs.

                                  19   McCown, 565 F.3d at 1103 n.2. (citing Dang v. Cross, 422 F.3d 800, 814 (9th Cir. 2005)).

                                  20          B.    Reasonable Hourly Billing Rates
                                  21          Under Section 1988, fees “‘are to be calculated according to the prevailing market rates in

                                  22   the relevant community’...taking into consideration ‘the experience, skill, and reputation of the

                                  23   attorney.’” Gonzales v. City of San Jose, No. 13-CV-00695-BLF, 2016 WL 3011791, at *3 (N.D.

                                  24   Cal. May 26, 2016) (quoting Dang v. Cross, 422 F.3d 800, 813 (9th Cir. 2005)). The fee applicant

                                  25   must “produce satisfactory evidence—in addition to the attorney’s own affidavits—that the

                                  26   requested rates are in line with those prevailing in the community.” Gonzales, 2016 WL 3011791

                                  27   (quoting Dang, 422 F.3d at 814). The relevant community here is the Northern District of

                                  28   California, “the forum in which the district court sits.” Camacho, 523 F.3d at 979.
                                                                                         11
                                   1          Zuegel’s counsel requests the following rates: $675/hour for Ms. Grayson, who has been

                                   2   practicing law since her graduation from Berkeley Law School in 1982 and working as a solo

                                   3   practitioner since 1987, see Decl. of Violet Grayson (“Grayson Fees Decl.”) ¶ 2, ECF 186; and

                                   4   $173/hour for paralegals, see Fees Mot. 16, which was later modified to request $185/hour for

                                   5   Gregory Zarrillo, a paralegal; $235 for Robert Park, a paralegal who assisted Ms. Grayson at trial;

                                   6   and $150 for Bea Verrillo, a paralegal, see Decl. of Violet Grayson (“Grayson Fees Reply Decl.”),

                                   7   ¶¶ 24-30, ECF 206. Defendants argue that Ms. Grayson’s rate should be reduced to $525,

                                   8   primarily because she is a solo practitioner. Defendants rely on rates approved for lawyers who

                                   9   handle tens of thousands of cookie-cutter ADA cases as a benchmark for Ms. Grayson’s rate.

                                  10   Opp’n to Fees Mot. 13, ECF 193; see also Decl. of James Schratz (“Schratz Decl.”) ¶¶ 84-88, 91,

                                  11   ECF 193-1. Defendants did not object to Ms. Grayson’s original request for $173/hour for all three

                                  12   paralegals. Schratz Decl. ¶ 52.
Northern District of California
 United States District Court




                                  13          Regarding Mr. Schratz, Defendants’ purported fee expert, the Court notes that “[m]ultiple

                                  14   courts, including the Ninth Circuit, have already held that his methodology in calculating fees

                                  15   lacks legal and factual support.” Curtin v. County of Orange, No. SACV16-00591-SVW-PLA,

                                  16   2018 WL 10320668, at *11 (C.D. Cal. Jan. 31, 2018) (citing Lopez v. San Francisco Unified Sell.

                                  17   Dist., 385 F. Supp. 2d 981, 992-993 (N.D. Cal. 2005)). In this District, Judge Koh has rejected his

                                  18   contention that solo practitioners should be paid less based on that fact alone:

                                  19
                                              Schratz cites no Ninth Circuit authority holding that attorneys who practice at small law
                                  20          firms should be forced to recover fees at a lower hourly rate than those at large law firms,
                                  21          regardless of the prevailing market rates for a particular type of work. Like other district
                                              courts that have rejected this contention, the Court is not persuaded that prevailing clients of
                                  22          civil rights attorneys practicing at smaller firms should be penalized in the manner Schratz
                                              suggests.
                                  23

                                  24
                                       Kalani v. Starbucks Corp., No. 13-CV-00734-LHK, 2016 WL 379623, at *6 (N.D. Cal. Feb. 1,
                                  25
                                       2016) (citing Cruz v. Starbucks Corp., No. 10-CV-01868-JCS, 2013 WL 2447862, at *6 (N.D.
                                  26
                                       Cal. June 5, 2013)).
                                  27
                                              Ms. Grayson cites Judge Chen’s decision to award two highly experienced solo
                                  28
                                                                                        12
                                       practitioners $675 an hour in a civil rights case to support her requested rate of $675. See Asante v.
                                   1

                                   2   California Dep’t of Health Care Servs., 237 F. Supp. 3d 933, 942 (N.D. Cal. 2017), rev’d on other

                                   3   grounds, 886 F.3d 795 (9th Cir. 2018). Fees Mot. 16. Ms. Grayson also cites Padgett v. Loventhal,

                                   4   No. 5:04-CV-03946-EJD, 2015 WL 1520827 at *3 (N.D. Cal. Mar. 31, 2015) (listing “reasonable
                                   5
                                       hourly rate for civil rights attorneys” in the Bay Area as “up to $700 for partners, up to $350 for
                                   6
                                       associates, [and] up to $200 for paralegals and law clerks”); Dixon v. City of Oakland, No. C-12–
                                   7
                                       05207 DMR, 2014 WL 6951260, at *7, *9 (N.D. Cal. Dec. 8, 2014) (approving hourly rates in an
                                   8
                                       individual civil rights case of $725 and $695 for partners); A.D. v. State of California Highway
                                   9

                                  10   Patrol, No. C 07–5483 SI, 2013 WL 6199577, at *5–6 (N.D. Cal. Nov. 27, 2013) (approving

                                  11   hourly rates in a wrongful death case of $725 for attorneys with 34 to 40 years of experience) and
                                  12   Davis v. Prison Health Servs., No. C 09–2629 SI, 2012 WL 4462520, at *9 (N.D. Cal. Sept. 25,
Northern District of California
 United States District Court




                                  13
                                       2012) (approving hourly rates of $675–750 for attorneys with close to 30 years of civil rights and
                                  14
                                       employment litigation experience). Accordingly, the Court finds Ms. Grayson’s requested rate of
                                  15
                                       $675 appropriate.
                                  16

                                  17          As for the paralegals, the Court accepts Ms. Grayson’s reduction of Ms. Verrillo’s rate to

                                  18   $150/hour, based on her lesser experience and education, and will use Ms. Grayson’s original rates

                                  19   of $173/hour for Mr. Zarrillo and Mr. Park. In her reply brief, Ms. Grayson’s increased her
                                  20   requested rate for Mr. Park to $235/hour since he has a medical degree that allegedly helped him
                                  21
                                       read the deposition testimony of a psychiatrist who was too ill to attend trial. Grayson Fees Reply
                                  22
                                       Decl. ¶ 30. For that task, it seems that a fine arts degree in drama might have been more
                                  23
                                       persuasive. The Court finds this upward adjustment unreasonable, and Ms. Grayson has cited no
                                  24

                                  25   cases establishing that a medical degree impacts the rate at which paralegal work is billed. Ms.

                                  26   Grayson’s upward adjustment for Mr. Zarrillo seems to be a result of a change of heart in the

                                  27   proper methodology used to calculate paralegal rates. Id. The Court finds Ms. Grayson’s original
                                  28
                                       evaluation of Mr. Zarrillo’s services more appropriate. Additionally, it is unfair to Defendants to
                                                                                       13
                                       confront higher billing rates in Ms. Grayson’s reply brief.
                                   1

                                   2          To summarize, the Court approves the following rates: $675/hour for Ms. Grayson;

                                   3   $173/hour for Mr. Park; $173/hour for Mr. Zarrillo; and $150/hour for Ms. Verrillo.

                                   4
                                              C.    Reasonable Number of Hours Expended
                                   5
                                              The Court next considers the hours expended by Zuegel’s counsel and her staff. “The
                                   6
                                       Court cannot ‘uncritically’ accept the plaintiff’s representations of hours expended; rather, the
                                   7
                                       Court must assess their reasonableness.” Gonzales, 2016 WL 3011791, at *5 (citing Sealy, Inc. v.
                                   8
                                       Easy Living, Inc., 743 F.2d 1378, 1385 (9th Cir. 1984)). In making this determination, the Court
                                   9
                                       can reduce hours when documentation is inadequate, or when the requested hours are redundant,
                                  10
                                       excessive, or unnecessary. Hensley, 461 U.S. at 433-34.
                                  11
                                              At the Court’s request, Ms. Grayson submitted the following table, detailing the hours each
                                  12
Northern District of California




                                       individual devoted to twelve discrete tasks:
 United States District Court




                                  13

                                  14    Task                                 Grayson Zarrillo Park           Verrillo
                                        Complaint and Pre-Complaint          78.9
                                  15
                                        Investigation
                                  16    Discovery                            297.6      32.4
                                        Motion Practice – Rule 12(b)(6)      86.4
                                  17    Motion Practice – Summary            142.3      6.7
                                        Judgment
                                  18
                                        Motion Practice – Leave to           30.9
                                  19    Amend
                                        Motion Practice – Rule 50(b)         38.5
                                  20    Motion
                                        Settlement Efforts                   36.4
                                  21    General (non-discovery)              85.4
                                  22    Communication with Client and
                                        Adverse Counsel; Case
                                  23    Management
                                        Expert Selection, Reports, and       118.9
                                  24    Discovery
                                        Pretrial (including joint pretrial   87.9
                                  25
                                        statement with appendix, jury
                                  26    materials, and pretrial
                                        conference
                                  27    Trial Preparations and Trial         180.5                   146.7   2
                                        Fee Application                      227                             50.2
                                  28    Total Hours                          1410.7     39.1         146.7   52.2
                                                                                        14
                                   1   Updated Billing Table, ECF 220.

                                   2           Defendants broadly argue that the Court should omit time spent on unsuccessful claims

                                   3   and reduce Ms. Grayson’s fees by 90%. Opp’n to Fees Mot. 13-20; Schratz Decl. ¶ 112. Mr.

                                   4   Schratz, Defendants’ purported expert, admits “it is difficult to come up with an exact number or

                                   5   percentage,” when attacking Ms. Grayson’s Fees Motion. Schratz Decl. ¶ 112. The Court finds

                                   6   this broad argument is best considered under the Hensley two-step approach as part of a reduction

                                   7   for limited success, which is addressed below. In this section, the Court will review the

                                   8   reasonableness of Ms. Grayson’s hours and address Defendants’ specific objections to the hours

                                   9   expended, which all relate to Ms. Grayson’s paralegals.

                                  10                1. Attorney Time
                                  11                    a. Pre-Trial and Trial Attorney Hours
                                  12           Ms. Grayson requests an award of $952,222.50 for 1410.7 hours of attorney time. See
Northern District of California
 United States District Court




                                  13   Updated Billing Table, ECF 220. In calculating the proper lodestar amount, the Court first reviews

                                  14   the attorney time devoted to each major task in the case to determine whether the time was

                                  15   reasonable. In this initial review, the Court does not consider whether the work performed was

                                  16   devoted to successful claims. Notably, Defendants do not challenge Ms. Grayson’s expenditure of

                                  17   time per task as excessive or duplicative. Their only suggestion of improper attorney hours relates

                                  18   to what they categorize as clerical work.

                                  19           Defendants identify 11.6 hours they classify as clerical. Schratz Decl. ¶ 116. But

                                  20   Defendants do not request a deduction of those hours. Schratz Decl. ¶ 123. Ms. Grayson

                                  21   adequately justifies those attorney hours. Grayson Reply Decl. ¶¶ 20-21. No deduction will be

                                  22   made.

                                  23           The Court has carefully reviewed Ms. Grayson’s 41 pages of detailed time entries, see

                                  24   Letter, Ex. 1, VEG Time Records, ECF 220-1, and compared them to her chart summarizing hours

                                  25   expended per major task, see Updated Billing Table. The time is well documented, and the hours

                                  26   devoted to the major tasks appear reasonable, with one glaring exception for the 227 hours

                                  27   devoted to this fee application, which is discussed below.

                                  28           Defendants’ objection to the fee award is focused on their contention that the fee award
                                                                                        15
                                   1   must be limited to the successful claims in the case, and time devoted to claims that the Court

                                   2   dismissed or was otherwise irrelevant to the case should not be compensated. Opp’n to Fees Mot.

                                   3   13. They further argue that the fee award should be reduced in recognition of the “negligible

                                   4   verdict” when compared to the “exorbitant fees and expenses” sought. Opp’n 17. This argument is

                                   5   also discussed in detail below.

                                   6           Thus, the Court initially approves the requested lodestar amount of $675 per hour for

                                   7   1183.7 hours of pre-trial and trial work.

                                   8                     b. Fee Application
                                   9           In Ms. Grayson’s initial Billing Table, she documented 96.5 hours spent on her Fees

                                  10   Motion. Grayson Fee Decl., Ex. 6, Initial Hours Chart, ECF 186-6. In her Updated Billing Table,

                                  11   that number has grown to a whopping 227 hours—close to the same amount of time she spent on

                                  12   all discovery matters (297.6) and significantly more time than she spent on her summary judgment
Northern District of California
 United States District Court




                                  13   motion (142.3) or trial (180.5). Further, Ms. Grayson’s 227 hours is in addition to 45 hours Ms.

                                  14   Verrillo devoted to the motion. The Court finds this amount of time unreasonable.

                                  15           A review of the opening brief supporting the motion for fees and expenses shows a

                                  16   standard set of arguments and supporting documentation covering an array of issues and justifying

                                  17   the fees and costs requests given the modest verdict of $3,000. The supporting documentation is

                                  18   also standard. The time charts show 96.5 hours devoted to the opening briefs and documentation

                                  19   supporting the fees motion. See Initial Hours Chart. A separate motion for review of taxation of

                                  20   costs was filed on February 12, 2021. Taxation Mot., ECF 212. It’s not clear why this motion was

                                  21   filed given that Ms. Grayson sought full reimbursement for expenses in the initial fees motion

                                  22   based on the more generous body of law supporting full reimbursement for reasonable expenses in

                                  23   civil rights cases.

                                  24           It’s hard to parse the time records related to the time expended on the reply briefs and the

                                  25   separate motion to review taxation of costs, but the briefs and documentation show that Ms.

                                  26   Grayson unnecessarily submitted information and argument on nation-wide attorneys fee rate

                                  27   reports, see Grayson Fees Reply Decl., Ex. 3, Real Rate Report, ECF 206-3, rather than simply

                                  28   providing the Court with fee awards in similar cases from this district. Ms. Grayson also
                                                                                        16
                                   1   unnecessarily had to supplement her justification for her paralegal time. Further, it appears that

                                   2   excessive time was spent researching and organizing the motions and replies. Additional support

                                   3   for the Clerk’s cost award was provided, but that information should have been submitted with the

                                   4   initial request for costs. All in all, given the scope of issues and being particularly mindful of the

                                   5   complexity of the fee issue regarding the division between successful and unsuccessful claims, it

                                   6   is the Court’s determination that a reasonable number of hours for an attorney as experienced and

                                   7   accomplished as Ms. Grayson describes herself would be 75 hours. The Court will deduct 152

                                   8   hours from this portion of the request.

                                   9          Thus, the Court approves 75 hours for the fees and costs motions at $675 per hour.

                                  10          The total amount initially allowed for Ms. Grayson is 1,258.7 hours at $675 per hour.

                                  11                2. Paralegal time
                                  12          Defendants argue that none of Ms. Grayson’s three paralegals appears to be qualified as a
Northern District of California
 United States District Court




                                  13   paralegal and, as such, cannot be billed as paralegals. Schratz Decl. ¶¶ 53-54. The Court finds that

                                  14   Ms. Grayson has provided the necessary information in her Reply Declaration, showing the

                                  15   education, training, and experience of each of her paralegals. See Grayson Fees Reply Decl. ¶¶ 25-

                                  16   30. Although the Court will not entertain upward adjustments of rates for Mr. Park or Mr. Zarrillo,

                                  17   which were submitted in the Reply Declaration, see Grayson Fees Reply Decl. ¶ 30, the reduced

                                  18   rate for Ms. Verrillo is reasonable given her lesser education and training. Fees for paralegals are

                                  19   approved as follows:

                                  20                  a. Mr. Park
                                  21          Ms. Grayson requests fees for 146.7 hours of Mr. Park’s time. See Updated Billing Table.

                                  22   Mr. Schratz argues that 20.90 hours of Mr. Park’s time was spent traveling and waiting for the

                                  23   verdict, and this time should not be compensated. Schratz Decl. ¶¶ 124-130. Ms. Grayson opposes

                                  24   this reduction because, as explained in her Fees Declaration, her efforts to find a local second chair

                                  25   for trial were unsuccessful due to the hesitancies of lawyers and paralegals to participate in a jury

                                  26   trial during November 2020, when the COVID-19 threat was high. Grayson Fees Decl. ¶ 8,

                                  27   Grayson Fees Reply Decl. ¶ 35. Ms. Grayson explained that she has previously worked with Mr.

                                  28   Park on past trials. Grayson Fees Reply Decl. ¶ 35. She also argues that his presence was
                                                                                         17
                                   1   necessary while waiting for the verdict, as Ms. Grayson was prohibited from leaving the

                                   2   courthouse and unsure what emergencies or needs may arise. Grayson Fees Reply Decl. ¶ 36.

                                   3          The Court is satisfied that Mr. Park’s travel time was reasonably necessary due to the

                                   4   difficulty of hiring staff to assist with trial during the COVID restrictive period. Time waiting for

                                   5   the jury to return its verdict was also reasonable to assist Ms. Grayson. No deductions will be

                                   6   made to the fees request for these hours.

                                   7          Mr. Schratz next argues that 48.50 hours of Mr. Park’s work should be billed at a clerical

                                   8   work rate. Schratz. Decl. ¶ 116. Ms. Grayson disagrees with the classification of this work as

                                   9   clerical, but she suggests a rate of $50/hour for any work classified by the Court as clerical.

                                  10   Grayson Fees Reply Decl. ¶¶ 33, 34. Ms. Grayson argues that tasks such as conversations with

                                  11   counsel regarding the structuring of trial notebooks, logistical planning for trial in California

                                  12   during COVID, the courtroom walk-through and testing of courtroom equipment, work on the
Northern District of California
 United States District Court




                                  13   electronic trial exhibits, and rehearsal of testimony as Dr. Wasserman are not clerical tasks. Id. ¶

                                  14   34.

                                  15          The Court agrees with Defendants that some of Mr. Park’s tasks were purely clerical,

                                  16   including printing tabs and documents and packing. The Court will reduce Mr. Park’s hours by

                                  17   16.7 hours for those tasks as reflected in his time sheets. Grayson Decl., Ex. 4, Park Time

                                  18   Records, ECF 186-4.

                                  19          Thus, the Court approves 130 hours at $173 per hour. No compensation for clerical work

                                  20   is awarded. The Court considers those tasks to be subsumed in normal overhead expenses. See

                                  21   Trs. of Constr. Indus. & Laborers Health & Welfare Trust v. Redlands Ins. Co., 460 F.3d 1253,

                                  22   1257 (9th Cir. 2006), LaToya A. v. San Francisco Unified Sch. Dist., No. 3:15-CV-04311-LB,

                                  23   2016 WL 344558, at *9 (N.D. Cal. Jan. 28, 2016), Yates v. Vishal Corp., No. 11-CV-00643-JCS,

                                  24   2014 WL 572528, at *5 (N.D. Cal. Feb. 4, 2014) (“However, purely secretarial or clerical tasks

                                  25   are generally not recoverable in a motion for attorney’s fees.”)

                                  26                    b. Mr. Zarrillo
                                  27          Ms. Grayson requests fees for 39.1 hours of Mr. Zarrillo’s time. See Updated Billing

                                  28   Table. Mr. Schratz argues that 28.87 hours of Mr. Zarrillo’s work should be billed at a clerical
                                                                                         18
                                   1   work rate. Schratz. Decl. ¶ 116. Ms. Grayson argues that most of Mr. Zarrillo’s time was devoted

                                   2   to deposition preparation, which is a paralegal rather than clerical task. Grayson Reply Decl. ¶ 32.

                                   3          The Court agrees that 12 hours of Mr. Zarrillo’s time was devoted to clerical tasks,

                                   4   including booking court reporters, duplicating and collating documents, color scanning

                                   5   documents, and preparing chambers’ copies. Those hours will not be compensated.

                                   6          Thus, the Court approves 27.1 hours at $173 per hour. No award for clerical tasks is

                                   7   allowed.

                                   8                    c. Ms. Verrillo
                                   9          Ms. Grayson requests fees for 52.2 hours of Ms. Verrillo’s time. See Updated Billing

                                  10   Table. Mr. Schratz argues that 25 hours of Ms. Verrillo’s work should be billed at a clerical work

                                  11   rate. Schratz. Decl. ¶ 116. The Court notes that when Mr. Schratz was evaluating Ms. Verrillo’s

                                  12   work, Ms. Grayson was only asking for 30 hours’ compensation for Ms. Verrillo—in her
Northern District of California
 United States District Court




                                  13   subsequent updated billing table, Ms. Grayson added an additional 20.2 hours to Ms. Verrillo’s

                                  14   total, all billed for work on the Fee Motion. See Updated Billing Table. Ms. Grayson argues that

                                  15   work on the Fees Motion is not clerical in nature. Grayson Reply Decl. ¶ 32.

                                  16          The Court finds that a significant portion of Ms. Verrillo’s time was devoted to clerical

                                  17   tasks related to the fees motion. The Court has allowed time that appears to have been spent

                                  18   evaluating the fees and costs documents and excluded only those hours that appear to be clearly

                                  19   clerical. A reduction of 13.9 hours is made for retrieving and delivering the Smith declaration,

                                  20   updating time sheets, scanning deposition transcripts, and compiling exhibits.

                                  21          Thus, the Court approves 38.3 hours at $150 per hour. No award for clerical tasks is

                                  22   allowed.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                        19
                                              D.    Lodestar Calculation
                                   1
                                              Based on the foregoing, the total lodestar calculation is summarized in the following table:
                                   2

                                   3                     Hourly        Hours             Hours            Hours             Total
                                                         Rate          Requested         Excluded         Awarded           Tentatively
                                   4
                                                                                                                            Awarded
                                   5    Ms. Grayson      $675          1410.7            152              1,258.7           $849,622.50
                                        Mr. Zarrillo     $173          39.1              12               27.1              $4,688.30
                                   6    Mr. Park         $173          146.7             16.7             130               $22,490
                                        Ms. Verrillo     $150          52.2              13.9             38.3              $5,745
                                   7
                                        Total                                                                               $882,545.80
                                   8

                                   9
                                              E.    Appropriate Reduction for Limited Success
                                  10          Next, the Court considers Defendants’ primary argument that fees must be reduced to
                                  11   account for Zuegel’s limited success on the pleaded claims.
                                  12          Defendants argue that Ms. Grayson’s fees should be reduced by 90% due to the limited
Northern District of California
 United States District Court




                                  13   success at trial. Opp’n to Fees Mot. 13-20. Ms. Grayson argues that no reduction is appropriate
                                  14   and instead requests a 0.1 multiplier be added to the lodestar amount for trying a difficult case
                                  15   under difficult conditions. Fees Mot. 18-19.
                                  16          “[T]he extent of a plaintiff’s success is a crucial factor in determining the proper amount of
                                  17   an award of attorney’s fees under 42 U.S.C. § 1988.” Hensley, 461 U.S. at 440. Evaluating an
                                  18   attorney’s fee award under Hensley is a two-step process. See Dang, 422 F.3d at 812-13. The first
                                  19   step under Hensley requires the Court to consider whether “the plaintiff fail[ed] to prevail on
                                  20   claims that were unrelated to the claims on which he succeeded.” Webb, 330 F.3d at 1168 (quoting
                                  21   Hensley, 461 U.S. at 434). Claims are related if they “involve a common core of facts or are based
                                  22   on related legal theories.” Dang, 422 F.3d at 813 (emphasis in original) (citing Webb, 330 F.3d at
                                  23   1168). “At bottom, ‘the focus is on whether the unsuccessful and successful claims arose out of
                                  24   the same ‘course of conduct.’” Dang, 422 F.3d at 813 (citing Webb, 330 F.3d at 1169). “Hensley
                                  25   recognized that work on different aspects of a case often overlaps, and that ‘[m]uch of counsel’s
                                  26   time will be devoted generally to the litigation as a whole.’” Webb, 330 F.3d at 1169 (quoting
                                  27   Hensley, 461 U.S. at 435). “If it is impossible to isolate the truly unrelated claims from those
                                  28
                                                                                        20
                                   1   related claims, the district court should instead reflect that limited success in Hensley’s second

                                   2   step: the significance of the overall relief in relation to the hours reasonably expended on the

                                   3   litigation.” Webb, 330 F.3d at 1169 (citing Sorenson, 239 F.3d at 1147).

                                   4          Defendants argue for the 90% reduction due to the “very modest verdict of $3,000,” which

                                   5   was based on a legal theory that was not expressly contemplated by the pleadings, not the focus of

                                   6   discovery, and not specifically raised until the later stages of litigation; Defendants’ prevailing on

                                   7   whether the officers had consent to enter the house; Defendants prevailing on the Monell claim

                                   8   against the City; Defendants prevailing on other claims at the motion to dismiss and summary

                                   9   judgment stages; and the dismissal of Defendant Marco Garcia prior to trial. Opp’n to Fees Mot.

                                  10   20. Defendants argue that the Court can sort out the successful claim from the unsuccessful claims

                                  11   though do not offer a specific roadmap to do so. Id. 14-16. Defendants cite Schratz’s speculation

                                  12   that 3% of Ms. Grayson’s time was spent on the withdraw-of-consent issue, id. 13, and a
Northern District of California
 United States District Court




                                  13   declaration from Defense counsel that attempts to isolate the time spent on withdraw-of-consent

                                  14   during the deposition of Defendant Ward, id. 15-16; see also Decl. of Jon Heaberlin (“Heaberlin

                                  15   Fees Decl.”) ¶¶ 7-8, ECF 193-6.

                                  16          Ms. Grayson argues that the successful claim was related to the other claims in this lawsuit

                                  17   and she should be fully compensated for her time expended on the case as a whole. Fees Mot.

                                  18   Reply 5-10, ECF 208.

                                  19                1. Hensley Step One
                                  20          The Court has reviewed all of the claims asserted throughout the case to determine whether

                                  21   the unsuccessful claims were entirely distinct and separate from the successful claims.

                                  22   Here, the course of conduct that forms the basis of the successful claims was the officers’ arrival at

                                  23   the Zuegel home and their arrest of Zuegel after entry into the home. More broadly, the lawsuit

                                  24   included claims related to MVPD’s investigation of the reported sexual assault; an alleged

                                  25   punitive practice of weekend arrests for sexual assault cases; and conduct of the Defendants post-

                                  26   arrest regarding right to counsel, Miranda rights, search and seizure of cell phone, and jail protocol

                                  27   regarding strip search upon entry into the jail.

                                  28           “[I]n a lawsuit where the plaintiff presents different claims for relief that ‘involve a
                                                                                          21
                                   1   common core of facts’ or are based on ‘related legal theories,’ the district court should not attempt

                                   2   to divide the request for attorney’s fees on a claim-by-claim basis.” McCown, 565 F.3d at 1103

                                   3   (quoting Hensley, 461 U.S. at 435). The Court disagrees with Defendants that the withdrawal-of-

                                   4   consent issue is unrelated to any other issue raised in this case and finds its suggestion of a 90%

                                   5   fee reduction not sufficiently grounded in evidence. While Defendants prevailed on the claim

                                   6   regarding their initial entry into the home, that issue was completely intertwined and related to the

                                   7   successful claim regarding withdrawal of consent. The Court does find, though, that some claims

                                   8   initially pursued by Zuegel were truly unrelated to the successful Fourth Amendment claim.

                                   9          In its first ruling on one of Defendants’ motions to dismiss, the Court ruled that the

                                  10   following claims were barred under Heck v. Humphrey: unlawful arrest without probable cause;

                                  11   unlawful coercion to consent to a warrantless search of his cell phone; violation of the right to

                                  12   remain silent; violation of the right to counsel; and a violation of due process rights via
Northern District of California
 United States District Court




                                  13   interrogating of Zuegel after he requested an attorney Order 11-13, ECF 40. After April 19, 2018,

                                  14   Zuegel was on notice that he would not be able to pursue claims that “would necessarily call into

                                  15   question his criminal conviction for disorderly conduct.” Id. 7. Despite these claims being

                                  16   dismissed so early in the case, it appears Zuegel refused to give up on probing these unrelated

                                  17   claims. On October 26, 2018, this Court dismissed without leave to amend Zuegel’s second

                                  18   attempt at a right to counsel claim, this time fashioned as a due process issue. Order 9-10, ECF 56.

                                  19   On November 20, 2018, the Court dismissed Zuegel’s Bane Act claim for injunctive relief under

                                  20   California law for lack of subject matter jurisdiction. See Order, ECF 59. At summary judgment,

                                  21   the Court dismissed Zuegel’s claims related to an inconvenient Sunday night arrest and the right to

                                  22   marital and familial association. See MSJ Order 12-16. The Court also dismissed Defendant

                                  23   Garcia. See MSJ Order.

                                  24          The Court has reviewed Ms. Grayson’s 41 pages of detailed billing records and identified

                                  25   85.1 hours that were spent on issues that were truly unrelated to the claim on which Zuegel

                                  26   ultimately succeeded. Those disallowed hours relate to matters including motions to proceed under

                                  27   pseudonym, adding Zuegel’s son as a party, reviewing other sexual assault arrests by MVPD,

                                  28   discovery regarding interview tactics used for reporting parties in sexual assault cases, discovery
                                                                                         22
                                   1   regarding post-arrest conduct of Defendants, discovery related to inconvenient Sunday night

                                   2   arrest, hours devoted to opposing two motions to dismiss and summary judgment on unsuccessful

                                   3   claims barred by Heck v. Humphrey and right to counsel, inconvenient Sunday night arrest, and

                                   4   right to marital and familial association caused by the overnight jail time. It is this Court’s

                                   5   judgment that those claims were distinctly different both legally and factually from the successful

                                   6   claim regarding withdrawal of consent in the home. Accordingly, the Court subtracts $57,442.50

                                   7   from Ms. Grayson’s fees award.

                                   8          Defense counsel has done a thorough analysis of the deposition of Defendant Ward,

                                   9   attempting to isolate time spent on the withdrawal of consent claim from other issues. See

                                  10   Heaberlin Fees Decl. ¶ 7. The Court has reviewed that transcript and agrees that of the 305 pages

                                  11   of deposition transcript, 205 pages (67%) were on topics unrelated to the claim on which Zuegel

                                  12   ultimately succeeded. Ms. Grayson’s records reflect 6.5 hours billed for the first part of the
Northern District of California
 United States District Court




                                  13   Defendant Ward deposition on February 6, 2019. See VEG Time Records 8. Her entry for July 24,

                                  14   2019, reflects the time expended (5.1 hours) to complete the depositions of Defendants Garcia,

                                  15   Moore, and Ward. Id. 10. Defendants do not provide the Court with a time estimate for the second

                                  16   Ward deposition, so the Court finds it reasonable to assume that one-third of that time was spent

                                  17   on the Ward deposition (1.7 hours). Accordingly, the Court subtracts the fees for 67% of the 6.8

                                  18   hours Ms. Grayson spent on the Ward deposition and an additional 8 hours from the associated

                                  19   prep time and post-deposition review, which amounts to a 12.5-hour reduction at $8,437.50

                                  20   reduction.

                                  21          While Defense counsel has done a thorough job on one out of 21 depositions taken in this

                                  22   matter, Defendants’ purported fee expert has not provided the Court with similarly detailed

                                  23   analysis related to the other 20 depositions. Mr. Schratz notes “sporadic references” to the

                                  24   withdraw of consent issue in his review of the depositions, see Schratz Decl. ¶ 98, but ultimately

                                  25   concludes that just two total pages of deposition testimony related to the withdrawal of consent

                                  26   issue, see id. The Court does not find this analysis helpful and finds that Defendants have provided

                                  27   the Court with no factual basis for evaluating the merits of the other 20 depositions in this matter

                                  28   under Hensley Step One. Accordingly, the Court cannot separate out the unrelated claims from the
                                                                                         23
                                   1   successful claim with regards to the other 20 depositions under Hensley Step One.

                                   2          In summary, the Court deducts $65,880 from the lodestar amount under Hensley Step One.

                                   3   No deduction is made for any of the hours devoted to the claims for the illegal entry into the

                                   4   home, failure to train, and the extraordinary number of hours devoted to deposing numerous

                                   5   MVPD officers and ranking members of the police department regarding a wide range of policies

                                   6   and practices of the MVPD because those claims appear to be intertwined with the successful

                                   7   claim. The Court acknowledges that other aspects of the case may be separable, but it is

                                   8   impossible to further isolate the unrelated claims, and thus the Court turns to the second step.

                                   9                2. Hensley Step Two
                                  10          Under Hensley’s second step, fees must be reduced if “the plaintiff has obtained limited

                                  11   success on his pleaded claims, and the result does not confer a meaningful public benefit.”

                                  12   McCown, 565 F.3d 1097, 1103 (9th Cir. 2009). To evaluate the “public benefit,” courts should
Northern District of California
 United States District Court




                                  13   consider “whether the plaintiff has affected a change in policy or a deterrent to widespread civil

                                  14   rights violations” and also consider “the public benefit of deterring unconstitutional conduct by

                                  15   law enforcement officials in determining the fee.” McCown, 565 F.3d at 1103 (internal citations

                                  16   omitted).

                                  17          Defendants characterize the Constitutional right vindicated by Zuegel’s victory as a

                                  18   “technical matter.” Opp’n to Fees Mot. 18. Ms. Grayson disagrees that the victory was merely a

                                  19   “modest success,” as there is a public benefit to any person who initially decides to cooperate with

                                  20   law enforcement by allowing them into a home but then changes their mind as the situation

                                  21   develops. Fees Mot. 14-15, Fees Mot. Reply 10-11. At the hearing, the Court explained that not

                                  22   every victory in a civil rights case, no matter how small, can be entitled to full fees, otherwise

                                  23   there would be nothing to analyze under Hensley’s second step. The Court notes that Zuegel was

                                  24   not successful on his Monell claim, which means the jury did not view the City and MVPD as

                                  25   deliberately indifferent to the need to train its officers. In the Court’s view, this reduces the public

                                  26   benefit to this lawsuit since the jury deemed the officer Defendants solely responsible for their

                                  27   own misconduct. The Court does acknowledge the value of the vindication of rights guaranteed by

                                  28   the United States Constitution. See Robinson v. Delgado, No. 1:02-CV-01538-NJV, 2011 WL
                                                                                          24
                                   1   672628, at *7 (N.D. Cal. Feb. 17, 2011). The Court also acknowledges “the public benefit of

                                   2   deterring unconstitutional conduct by law enforcement officials.” McCown, 565 F.3d at 1103

                                   3   (internal citations omitted).

                                   4          In this case, the jury awarded $3,000 on a single claim. As the Supreme Court teaches in

                                   5   Hensley, this Court’s job is to consider whether “the plaintiff achieved a level of success that

                                   6   makes the hours reasonably expended a satisfactory basis for making a fee award.” Hensley, 461

                                   7   U.S. at 434. The lodestar amount as calculated by the Court stands at $882,545.80. A modest

                                   8   further reduction under Hensley Step One has shaved an additional $65,880 for a remaining total

                                   9   of $816,665.80. This amount represents 1161.1 attorney hours and 195.4 paralegal hours.

                                  10            Looking back at the case, Zuegel sued Defendants Moore, Ward, and Garcia along with

                                  11   the City of Mountain View. See Compl. Defendant Garcia was dismissed at summary judgment,

                                  12   and the jury found no liability against the City. In fact, after all those depositions and motions and
Northern District of California
 United States District Court




                                  13   claims, all that was successful was a Fourth Amendment claim for withdrawal of consent, and the

                                  14   jury found that the initial entry into the home was constitutionally valid, the City was not liable for

                                  15   failure to train, and the officers were not liable for punitive damages. It was, in fact, a modest

                                  16   victory on the merits and even more modest in the amount of damages the jury found to be due to

                                  17   Zuegel. Although Ms. Grayson did not state a precise request for damages in the pleadings, and

                                  18   left the total amount to the jury to decide, she did present evidence of medical bills for past care

                                  19   and emotional distress damages.

                                  20            This Court does not consider strict proportionality between the amount of the award and

                                  21   the fees requested, but this Court does not ignore this differential and also may consider the

                                  22   excellence of the overall result, not only the amount of damages won. McCown, 565 F.3d at

                                  23   1104. With these parameters in mind, the Court also notes that the Ninth Circuit affirmed a 25%

                                  24   reduction in Webb v. Sloan, 330 F.3d 1158 (9th Cir. 2003), where the jury returned a verdict

                                  25   against the City but not the officer and awarded $80,000 in damages. The plaintiff in that case

                                  26   requested $188,115,66. The Ninth Circuit affirmed the district court’s reduction of fees by 25%

                                  27   under Hensley Step Two. Webb, 330 F.3d at 1167 (reversing the case as to the application of

                                  28   Hensley step one).
                                                                                         25
                                   1            It is this Court’s conclusion that Zuegel did not obtain an excellent result when compared

                                   2   to the myriad claims he initially filed and the vast number of hours devoted to discovery unrelated

                                   3   to his ultimate victory. In considering the extent this suit benefitted the public, this Court

                                   4   concludes that Zuegel has not affected a change in policy or a discernable deterrent to widespread

                                   5   civil rights violations. City of Riverside v. Rivera, 477 U.S.561, 574-76 (1986); McCown, 565 F.3d

                                   6   at 1105. The damages award was virtually insignificant, and there was no punitive damages

                                   7   award. The Court acknowledges that there is some benefit to a plaintiff in obtaining legal

                                   8   vindication for violation of his rights, and thus the amount of the verdict is only a part of the

                                   9   equation, but it seems abundantly clear that no reasonable attorney or client would expend almost

                                  10   $1 million to win $3,000.

                                  11            On this basis, considering all of the factors under Hensley Step Two, it is this Court’s

                                  12   conclusion that the adjusted lodestar after the Hensley Step One deduction ($816,665.80) should
Northern District of California
 United States District Court




                                  13   be reduced by 50% for a total fee award of $408,332.90. Although this fee award is significantly

                                  14   disproportionate to the amount of damages, the Court has considered the real world expense of

                                  15   litigating civil rights cases, the general importance of holding public officials accountable to

                                  16   citizens, the non-monetary value of the award, and Congress’s intention in providing fee awards to

                                  17   attract excellent lawyers to prosecute civil rights cases. The reduction of 50% is the result of the

                                  18   balancing of these considerations along with the Hensley factors applicable to the significant

                                  19   number of unsuccessful claims in this case.

                                  20          F.    Request for Multiplier
                                  21          Ms. Grayson requests a multiplier of 0.1, which the Court interprets as a request for a 10%

                                  22   increase or 1.1 multiplier. See Fees Mot. 18. Although the Court has significantly reduced the fee

                                  23   award under the Hensley factors, consideration of a multiplier entails different factors. See Kerr v.

                                  24   Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1976). First, the request is very

                                  25   modest. Second, even though Zuegel paid a portion of the fees along the way, Ms. Grayson still

                                  26   shouldered the financial risk of being unpaid for a significant portion of her reasonable

                                  27   fees. Additionally, Ms. Grayson had to forego other cases in order to work on this case, and she

                                  28   has delayed full payment of her fees for several years. Finally, the case had some stigmatizing
                                                                                          26
                                   1   factors, especially considering that the arrest arose out of a report of a sexual assault on a child.

                                   2   For these reasons the Court will award the requested multiplier of 1.1, increasing her fees award to

                                   3   $449,166.19.

                                   4          G.      Expenses
                                   5          The Court will next review Ms. Grayson’s expenses, which she requests to be paid in full.

                                   6   Fees Mot. 19-20. Prior to filing her fees motion, Ms. Grayson filed a Bill of Costs on December

                                   7   14, 2020. See Bill of Costs, ECF 187. Defendants filed a timely objection. See Objection, ECF

                                   8   190. The Clerk evaluated and taxed Ms. Grayson’s Bill of Costs under Civil Local Rule 54, which

                                   9   applies in all cases for the prevailing party and does not take into consideration fee-shifting

                                  10   statutes in general or civil rights cases in particular. See ECF 201. Ms. Grayson has filed a motion

                                  11   for review of taxation of costs, arguing that her expenses should be evaluated under 42 U.S.C.

                                  12   1988, not Civil Local Rule 54. See Taxation Mot. Her arguments in her taxation motion mirror her
Northern District of California
 United States District Court




                                  13   argument in her fees motion that her expenses should be paid in full. See id. Defendants

                                  14   acknowledge that the Court may evaluate Ms. Grayson’s claimed costs under Section 1988. See

                                  15   Opp’n to Taxation Mot., ECF 215. Although the Clerk’s costs determination may have been

                                  16   correct under the local rule, she left it to the Court to award costs under Section 1988.

                                  17   Accordingly, the Court will use Section 1988 to evaluate Ms. Grayson’s expenses.

                                  18          “It is well-established law that attorneys’ fees awards can include reimbursement for

                                  19   litigation expenses which are normally billed to fee-paying clients.” Robinson, 2011 WL 672628,

                                  20   at *7. The Court notes that it has broad discretion to grant attorneys’ fees and costs. Davis v.

                                  21   Mason County, 927 F.2d 1473, 1488 (9th Cir. 1991).

                                  22          Ms. Grayson has submitted the following chart categorizing her expenses:

                                  23
                                                Expense Code                                    Expense Amount
                                  24
                                                Filing Fee, Service of Process                  $780
                                  25            Travel (Including Hotels, Parking, Uber)        $8,878.35
                                                TypeLaw Brief Covers and Tables                 $2,754
                                  26            Shipping, Duplication, and Trial                $2,407.55
                                                Notebooks
                                  27            Court Reporter’s Transcripts & Video            $42,738.61
                                  28            Disks

                                                                                          27
                                                Mediation Fee JAMS – Wayne Brazil               $2,450
                                   1
                                                Fee for Wayne Brazil Presiding as Referee       $5,902.80
                                   2            at Deposition of Dr. Laura Davies
                                                Plaintiff’s Payments to Plaintiff Experts       $2,850
                                   3            Plaintiff’s Payments to Defense Experts         $7,105
                                                Real Rate Report                                $500
                                   4            Total                                           $76,366.31
                                   5          Defendants renew their argument that Ms. Grayson’s expenses should be reduced by 90%
                                   6   because only 10% of the claimed costs should be awarded as related to the successful claim based
                                   7   on withdrawal of consent. Opp’n to Taxation Mot. 5. Defendants provide no itemized
                                   8   documentation supporting such a draconian cut, and the Court finds no factual basis for slashing
                                   9   such a large percentage of the expenses. As noted above, the Court finds factual no basis on which
                                  10   to accurately separate time spent on truly unrelated claims. Instead, the Court will consider both
                                  11   Parties’ specific arguments related to specific costs.
                                  12
Northern District of California




                                                     1. Service of Process
 United States District Court




                                  13          Defendants object to $380 of charges because there is not supporting documentation to
                                  14   show that this expense was reasonably required. Opp’n to Taxation Mot. 2-3. Ms. Grayson
                                  15   responds that “front desk personnel at both the Mountain View Police Department and Mountain
                                  16   View City Hall, repeatedly refused the summons and complaint, alternatively demanding witness
                                  17   fees and stating that they were not authorized to receive the documents,” so the $380 expense was
                                  18   reasonably required and actually incurred. Decl. of Violet Grayson (“Grayson Taxation Decl.”) ¶
                                  19   5, ECF 214.
                                  20          It is not reasonable to attempt service multiple times on a public agency where a call to the
                                  21   City Attorney would resolve the problem. The Court will allow costs for two attempts and exclude
                                  22   the remainder. The allowed cost will be $120 ($60 per attempted service), meaning $260 is
                                  23   excluded.
                                  24
                                                     2. Court Reporter’s Transcripts
                                  25          Defendants object to several charges in this category.
                                  26          First, Defendants object to $3,561.65 of charges for the final pretrial conference and trial
                                  27   transcripts. Objection 3, Opp’n to Taxation Mot. 3. Defendants argue that there has been no appeal
                                  28   in this case, and “there was never an agreement by counsel that the fee-split for the trial transcript
                                                                                       28
                                   1   included a provision that the transcript fees would be recoverable post-verdict as costs.” Objection

                                   2   3. Ms. Grayson responds that, pursuant to Section 1988, a prevailing party “may recover as part of

                                   3   the award of attorney’s fees those out of pocket expenses that would normally be charged to a

                                   4   paying client,” Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994), and Ms. Grayson maintains

                                   5   that this expense was actually charged to her client, Grayson Taxation Decl. ¶ 6. Taxation Mot. 2-

                                   6   3.

                                   7          This dispute is over whether the cost of the pre-trial hearing and daily transcripts during

                                   8   trial is reasonable. Having observed how each attorney used those transcripts throughout the trial

                                   9   and in aid of closing argument and knowing the regularity of attorneys’ use of them in all types of

                                  10   litigation, the Court finds this expense reasonable. Further, the cost of the final pre-trial conference

                                  11   transcript was reasonable because the Court orally makes dozens of trial process orders that are

                                  12   not otherwise captured in a written order. The full cost request is approved for this item.
Northern District of California
 United States District Court




                                  13          Defendants next object to $26,214.62 of charges for deposition transcripts and videography

                                  14   fees of police department employees, including the officer Defendants. Objection 3-4. Defendants

                                  15   argue that the withdraw-of-consent issue that Ms. Grayson ultimately won was not the subject of

                                  16   any of these depositions and question whether the depositions were “necessarily obtained” for use

                                  17   in the case Id. 4 (citing TransPerfect Glob., Inc. v. MotionPoint Corp., No. C-10-02590 CW

                                  18   (DMR), 2014 WL 1364792, at *4 (N.D. Cal. Apr. 4, 2014)). Ms. Grayson responds that

                                  19   TransPerfect is not a civil rights case awarding out-of-pocket expenses that are charged to a

                                  20   paying client under Section 1988, and these costs qualify. Taxation Mot. 3-5. More specifically,

                                  21   Ms. Grayson argues that the depositions of the officer Defendants were necessary for cross-

                                  22   examination at trial; the Rule 30(b)(6) depositions were a necessary aspect of the litigation process

                                  23   and were charged to her client, Grayson Taxation Decl. ¶ 9; and the depositions of the supervisor

                                  24   witnesses were relevant and exposed the fact that the MVPD incorrectly trained its officers on the

                                  25   law of consent, which the Court cited in denying Defendants’ summary judgment motion.

                                  26   Taxation Mot. 5-6. As noted above, Defendants have not provided the Court with the necessary

                                  27   evidence to evaluate their challenge to the propriety of 20 out of 21 depositions taken in this case.

                                  28   Further, as a named Defendant in this case, the Court finds that Defendant Ward’s deposition was
                                                                                         29
                                   1   “necessarily obtained” for use in the case. Accordingly, the full cost is approved for this item.

                                   2          Defendants also object to $7,933.70 of charges for defense psychiatrist expert Dr. Davies’

                                   3   two deposition sessions. Objection 4-5. Defendants again point to Ms. Grayson’s modest success,

                                   4   with a $3,000 jury verdict, and the fact that the deposition was highly contentious. Id. However,

                                   5   Defendants cite no case law suggesting that contentious depositions are not compensable. Ms.

                                   6   Grayson argues that Dr. Davies testimony changed dramatically as a result of her deposition,

                                   7   during which she had to admit errors in her Rule 26 report. Taxation Mot. 8. For this reason, Ms.

                                   8   Grayson argues her deposition was necessary. Id. Although it appears that the Davies deposition

                                   9   got a bit out of control, equal fault lies with the witness and Ms. Grayson. The deposition was an

                                  10   important component of the trial as it related to the damages award, and Dr. Davies was a defense

                                  11   expert who Zuegel needed to depose, especially given the serious discrepancy in Dr. Davies’

                                  12   report that was only corrected by Zuegel’s audio recording of the evaluation. The full cost is
Northern District of California
 United States District Court




                                  13   allowed.

                                  14          Defendants object to $5,902.28 of charges for the special master fees associated with Dr.

                                  15   Davies’s deposition on the grounds that, while these costs are ordinarily recoverable, the parties

                                  16   had previously agreed to split this cost. Objection 5. Ms. Grayson responds that the special master

                                  17   was appointed at Defendants’ suggestion and there was never any agreement from her that she

                                  18   would waive her right to recover half of the cost for the special master if Zuegel prevailed at trial.

                                  19   Taxation Mot. 9-10.

                                  20          This request presents a harder question. The Court is persuaded that the retention of a

                                  21   special master to referee the Davies deposition on the basis of a split fee arrangement was an

                                  22   acknowledgement by both parties that they bore equal responsibility for the need for the

                                  23   supervision. It would be unfair to rewrite that agreement and place the burden of the full amount

                                  24   on Defendants under this circumstance. The total amount is denied.

                                  25          Finally, Defendants object to $1,034.20 of charges for the audio expert depositions.

                                  26   Objection 5. Defendants admit that Ms. Grayson was successful in limiting the trial testimony of

                                  27   the defense expert yet speculates that these depositions were not “necessarily obtained,” given the

                                  28   jury verdict. Id. Ms. Grayson argues that it was Defendants who made this an expert-oriented case,
                                                                                         30
                                   1   and she necessarily deposed their expert and retained her own expert rebuttal witness. Taxation

                                   2   Mot. 7.

                                   3             The audio experts were retained to assist in the transcription of the body-cam audio that

                                   4   was unintelligible. The audio content of that video was essential to the primary issue tried to the

                                   5   jury, namely whether consent to enter the home was given by either of the Zuegels. The fact that

                                   6   those experts were not called at trial was in no way indicative of the lack of relevance to the

                                   7   primary issue in the case. In fact, the Court disallowed the defense audio expert to testify on the

                                   8   most significant opinion Defendants sought to offer, calling the opinion “fantastical.” Order on

                                   9   Motions in Limine 7, ECF 147. Thus, it was reasonable for Plaintiff to retain a rebuttal expert.

                                  10   This cost is allowed in full.

                                  11          H.      Conclusion
                                  12      For the reasons stated above, the Court approves the following costs:
Northern District of California
 United States District Court




                                               Expense Code               Expense Amount           Amount Excluded          Total
                                  13                                      Requested                                         Awarded
                                  14           Filing Fee, Service of     $780                     $260                     $520
                                               Process
                                  15           Travel (Including          $8,878.35                $0                       $8,878.35
                                               Hotels, Parking, Uber)
                                  16           TypeLaw Brief Covers $2,754                         $0                       $2,754
                                  17           and Tables
                                               Shipping, Duplication, $2,407.55                    $0                       $2,407.55
                                  18           and Trial Notebooks
                                               Court Reporter’s           $42,738.61               $0                       $42,738.61
                                  19           Transcripts & Video
                                               Disks
                                  20
                                               Mediation Fee JAMS – $2,450                         $0                       $2,450
                                  21           Wayne Brazil
                                               Fee for Wayne Brazil       $5,902.80                $5,902.80                $0
                                  22           Presiding as Referee at
                                               Deposition of Dr.
                                  23           Laura Davies
                                  24           Plaintiff’s Payments to $2,850                      $0                       $2,850
                                               Plaintiff Experts
                                  25           Plaintiff’s Payments to $7,105                      $0                       $7,105
                                               Defense Experts
                                  26           Real Rate Report           $500                     $0                       $500
                                               Total                      $76,366.31               $6,162.80                $70,203.51
                                  27

                                  28
                                                                                          31
                                       IV.     ORDER
                                   1
                                              For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Rule 50(b) motion
                                   2
                                       for judgment as a matter of law is DENIED. Zuegel’s motion for attorney’s fees is GRANTED AS
                                   3
                                       MODIFIED. Zuegel shall recover attorney’s fees in the amount of $449,166.19. Zuegel’s motion
                                   4
                                       for award of expenses is GRANTED AS MODIFIED. Zuegel shall recover $70,203.51 in
                                   5
                                       expenses.
                                   6

                                   7
                                       Dated: July 6, 2021
                                   8
                                                                                    ______________________________________
                                   9                                                BETH LABSON FREEMAN
                                                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    32
